                   Case 1:18-cv-05014-JPB Document 2 Filed 12/07/18 Page 1 of 1




                                IN THE UNITED STATES DISTRICT COURT
                               FOR THE NORTHERN DISTRICT OF GEORGIA
                                         ATLANTA DIVISION


              RICARDO WILSON,


                       Plaintiff,


              v.                                          CIVIL ACTION NO.
                                                          1: 18-cv-05014-CAP

              ROBERT (R.KELLY)KELLY,
              UNIVERSAL MUSIC and JIVE
              RECORDS,


                       Defendants.


                                                    ORDER

                   Plaintiff Ricardo Wilson ("Plaintiff') seeks to proceed with his civil Complaint

             without prepayment of fees and costs or security therefore, pursuant to 28 U.S.C. §

             191 S(a)(l). (Doc. 1). The Affidavit of Poverty indicates that Plaintiff is unable to pay

             the filing fee or incur the costs of these proceedings. Thus, the requirements of 28

             U.S.C. § 191 S(a)(l) have been satisfied, and Plaintiffs application for leave to proceed

             informa pauperis is hereby GRANTED. (Doc. 1). The Clerk is directed to submit this


             action to the District Court for review of Plaintiffs Complaint pursuant to 28 U.S.C. §

             1915(e)(2)(B).

                    IT IS SO ORDERED, this        'f   day of December, 2018.




AO 72A
(Rev.8/82)
